Exhibit 10.A

STOCK OPTION AGREEMENT

TERMS AND CONDITIONS

 

1. Grant of Option.

Mentor Graphics Corporation (Company) has granted to you an option to purchase
shares of the Company’s common stock. The option granted pursuant to this
Agreement (this option) is the most recent option summarized on the Options and
Awards Summary provided to you with this Agreement. The number of shares and the
price per share for this option are indicated on the Options and Awards Summary.

 

2. Time of Exercise; Option Year.

2.1 Until it is terminated and except as provided in 2.2 or 2.3, this option may
be exercised from time to time to purchase whole shares as to which it has
become exercisable. This option shall become exercisable for 25% of the shares
on the first anniversary of the Option Date shown on the Option and Awards
Summary and for 1/48th of the shares at the end of each one-month period
thereafter, so that this option will be fully exercisable on the fourth
anniversary of the Option Date.

2.2 On death the exercise limit will be at least 50 percent.

2.3 Subject to the limits in 3, this option shall become exercisable in full
upon (a) the occurrence of a “Change in Control” as defined in the Company’s
1982 Stock Option Plan, including any amendments to that plan adopted before,
but not after, a “Change in Control;” or (b) your retirement, which shall mean
any termination of your employment after you have reached age 65 and have been
employed by the Company for at least 10 years.

2.4 This option will terminate on the tenth anniversary of the Option Date
(Termination Date), unless it is earlier terminated as a result of the
termination of your employment as provided in 3.

 

3. Employment Requirements.

3.1 This option may not be exercised unless you have been employed by the
Company or any of its subsidiaries continuously for at least one year or
employment is sooner terminated by death. Employment before and after the date
of this option will be counted. “Employment” for this purpose will include
periods of illness or other leaves of absence authorized by the Company or a
subsidiary and periods during which you are eligible for disability benefits
under a plan maintained by the Company or a subsidiary.

3.2 Neither this option nor the plan under which it was granted will be a
contract of employment between you and the Company or a subsidiary. The Company
or a subsidiary may discharge you at any time.

3.3 If your employment terminates, an Option Reference Date will be established.
Any portion of this option that is not exercisable on the Option Reference Date
will lapse. The Option Reference Date will be fixed as follows:

(a) If you terminate by death or disability, the date one year after the last
day of your full employment will be the Option Reference Date. You are disabled
if as a result of illness or injury you suffer from a condition of mind or body
that permanently prevents full-time employment by the Company or a subsidiary.
The Compensation Committee of the Company’s Board of Directors (Administrator)
will conclusively determine disability.

(b) If you retire on or after age 65, the last day of your employment will be
the Option Reference Date.

(c) If neither (a) nor (b) applies, the Company may fix an Option Reference Date
by notice to you. The Option Reference Date cannot be earlier than the notice.
This would apply if you quit or were discharged.

(d) If neither (a) nor (b) applies and the Company does not fix a date under
(c), the Option Reference Date will be the last day of your full employment,
disregarding any terminal leave when regular duties are not required.

3.4 Any portion of this option that is exercisable on the Option Reference Date
may be exercised up to the earlier of the Termination Date or a date fixed as
follows:

(a) On death or disability - one year after the last day of your full
employment.

(b) On retirement as defined in 2.3(b) – two year after the last day of your
full employment.

(c) If neither (a) nor (b) applies - 30 days after the Option Reference Date.

 

4. Nonassignability.

This option may not be assigned or transferred except on death, by will or
operation of law. This option may be exercised only by yourself or by a
successor or representative after death.

 

5. Method of Exercise; Closing.

5.1 This option may be exercised by written notice to the Company stating the
number of shares you want to buy and the proposed date of closing, which will be
fixed by mutual agreement. If you and the Company do not agree, then the closing
date will be the first working day that is more than 60 days after notice of
exercise.

5.2 You or your successor purchaser must furnish to the Company before closing
such other documents or representations as the Company may require to assure
compliance with applicable laws and regulations. The Company shall not be
obligated to issue shares upon exercise of this option if the Company is advised
by its legal counsel that such issuance would violate state or federal laws.

5.3 The full purchase price must be paid in cash or by delivery of Company
common stock at or before closing. None of the purchased shares will be issued
and no shareholder rights in them will exist until full payment has been made.
Stock delivered in payment of the option price will be valued at fair market
value as determined by the Administrator.



--------------------------------------------------------------------------------

5.4 You or your successor purchaser must deposit sufficient funds with the
Company at closing to cover any income or other taxes to be withheld on account
of the exercise. If funds are not deposited or other arrangements made for
withholding, the Company may refuse to close or may retain shares having a value
equal to the amount it is required to withhold. If after closing withholding
becomes required beyond any amount deposited at closing, you or your successor
purchaser will pay such amount to the Company on demand. In the absence of such
payment, the Company may withhold such amount from any funds owed by the Company
to you.

 

6. Changes in Capital Structure.

6.1 If during the term of this option the outstanding shares of common stock of
the Company are increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation, by reason of any reorganization, merger, consolidation,
exchange of shares, recapitalization, reclassification, stock split-up,
combination of shares, or dividend payable in shares, appropriate adjustment
shall be made by the Administrator in the number and kind of shares subject to
this option, or the unexercised portion thereof. Such adjustments shall be made
without change in the total price applicable to the unexercised portion of this
option and with a corresponding adjustment in the option price per share.
Fractional shares will be disregarded. Any such adjustment made by the
Administrator shall be conclusive.

6.2 In the event of dissolution or liquidation of the Company, or a merger,
consolidation, or plan of exchange affecting the Company, in lieu of making any
adjustments that may be provided for in 6.1 or in lieu of having this option
continue unchanged, the Administrator may, in its sole discretion, provide a
30-day period prior to such event during which this option will be exercisable
for 100 percent of the shares subject to this option and after which this option
will terminate.

 

7. Successorship.

Subject to the limits in 4, this Agreement will be binding upon and benefit the
parties, their successors and assigns.

 

8. Notices.

Any notices under this option must be in writing and will be effective when
actually delivered or, if mailed, when deposited postpaid. Mail shall be
directed to the address stated in this option or to such other address as a
party may certify by notice to the other party.